Holmes, J.
1. The magistrate, in pursuance of a previous request of the creditor’s counsel, postponed the examination of the debtor. This he had a right to do. The discretion given him by Pub. Sts. c. 162, § 18, is not cut down by § 68, at least so far as this case is concerned. See May v. Foote, 7 Allen, 354.
2. We do not perceive the need for the presence of the citation at the hearing. The debtor had been ordered to appear, and was in court, and his counsel entered a general appearance.
3. After this general appearance the magistrate’s record shows that “the debtor departs without leave.” No fact appears in the record or outside of it to justify the departure. It is not necessary to go into any further considerations.

Petition dismissed.